Title: From Thomas Jefferson to James Blake, 12 July 1793
From: Jefferson, Thomas
To: Blake, James



Sir

You will proceed with all diligence in the Ship bound to Cadiz, in Spain, with the dispatches committed to you for Messrs. Carmichael and Short, Commissioners Plenipotentiary of the United States of America, at Madrid. When arrived at your port of destination, or any other to which you may by accident be forced, proceed directly to Madrid by such conveyance as will best reconcile safety, reasonable dispatch and due Economy. You will be furnished with proper passports from the Commissioners of Spain residing here and from myself, to ensure to yourself, as the Courier of this Government, and the dispatches of which you are the Bearer, that protection from harm, and freedom from search or impediment, which you will be entitled to by the law of nations, from a friendly nation. When arrived at Madrid deliver your dispatches into the Hands of the Commissioners themselves, and no other. Await there, their Orders, and return to this place with their answers, in such way as will again best combine safety, dispatch and Economy. Keep an exact account of your disbursements, letting them be perfectly reasonable, according to the character in which you go; providing vouchers for such Articles as will admit of it, and proving the residue on oath.
Over and above these reasonable expenses, you will be allowed at the rate of 500 dollars a Year, for your time and trouble. 
  
    
      
      Given under my hand and the Seal of the Department of State this twelfth day of July 1793.
    
  

